
	
		II
		Calendar No. 326
		112th CONGRESS
		2d Session
		S. 2118
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Cornyn (for himself,
			 Mr. Burr, Mr.
			 Coburn, Mr. Roberts,
			 Mr. Blunt, Mr.
			 Grassley, Mr. Lee,
			 Mr. Paul, Mr.
			 Coats, Mr. Inhofe,
			 Mr. Isakson, Mr. Risch, Mr.
			 Heller, Mr. Barrasso,
			 Mr. Cochran, Mr. Rubio, Mr.
			 Moran, Mr. Johanns,
			 Mr. Thune, and Mr. Crapo) introduced the following bill; which was
			 read the first time
		
		
			February 17, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To remove unelected, unaccountable bureaucrats from
		  seniors' personal health decisions by repealing the Independent Payment
		  Advisory Board.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Care Bureaucrats
			 Elimination Act.
		2.Removal of
			 unelected, unaccountable bureaucrats from seniors' personal health decisions by
			 repealing the Independent Payment Advisory BoardEffective as if included in the enactment of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), the
			 provisions of, and amendments made by, sections 3403 and 10320 of such Act are
			 repealed.
		3.OffsetThe table specified in clause (i) of section
			 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
			
				
					
						
							If the household income (expressed as a percent of
						poverty line) is:The applicable dollar amount is:
							
						
						
							Less than 200 percent$600
							
							At least 200 percent and less than 300 percent$1,500
							
							At least 300 percent but less than 350 percent$2,500
							
							At least 350 percent but less than 400 percent$3,100
							
						
					
				.
		
	
		February 17, 2012
		Read the second time and placed on the
		  calendar
	
